Exhibit99.1 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS The following is a summary of the material U.S. federal income tax considerations relating to RAIT’s and the REIT affiliates’ qualification and taxation as real estate investment trusts, or REITs, and the acquisition, holding, and disposition of RAIT shares of beneficial interest. For purposes of this Exhibit, we refer to “we,” “us,” and “our” refer to “RAIT” only and not its subsidiaries or other lower-tier entities, except as otherwise indicated.
